 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   MD Helicopters Incorporated,                      No. CV-19-02236-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   United States of America, et al.,
13                  Defendants.
14
15          Pending before the Court are Defendants’ the United States of America, Patrick M.
16   Shanahan, in his capacity as Acting Secretary of Defense, the U.S. Department of Army,
17   and Mark T. Esper, in his capacity as Secretary of the Army (collectively, “Defendants”)
18   Motion to File Proposed Findings of Fact and Conclusions of Law Under Seal (Doc. 85)
19   and Intervenor Sikorsky Aircraft Corporation’s (“Sikorsky”) Motion to File Its Proposed
20   Findings of Fact and Conclusions of Law Under Seal (Doc. 89).
21          Defendants’ Motion states that its Proposed Findings of Fact and Conclusions of
22   Law necessarily references portions of the administrative record which the Court
23   previously sealed in its June 7, 2019 Order (Doc. 81). (Doc. 85 at 2). Accordingly,
24   Defendants ask that the Court seal its Proposed Findings of Fact and Conclusions of Law
25   to protect the information contained therein that is sensitive and protected from disclosure
26   by statute and the Protective Order entered in this case. (Id. at 3). The Court will grant
27   Defendants’ Motion (Doc. 85) for the reasons stated in the Court’s June 7, 2019 Order
28   (Doc. 81).
 1          Sikorsky’s Motion avers that its Proposed Findings of Fact and Conclusions of Law
 2   contains factual material and argument consisting of information protected from disclosure
 3   pursuant to the Protective Order entered in this case and pursuant to 10 U.S.C. § 2371b(h),
 4   which incorporates the Procurement Integrity Act, 41 U.S.C. § 2102. (Doc. 89 at 2).
 5   Sikorsky also states that the disclosure of the source selection information contained in this
 6   record may also be subject to claims of trade secret protection by Plaintiff. (Id.). The Court
 7   will grant Sikorsky’s Motion (Doc. 89) for the reasons stated in the Court’s June 7, 2019
 8   Order (Doc. 81).
 9          Finding “compelling reasons” to do so, Kamakana v. City & County of Honolulu,
10   447 F.3d 1172, 1180 (9th Cir. 2006),
11          IT IS ORDERED that Defendants’ Motion to File Proposed Findings of Fact and
12   Conclusions of Law Under Seal (Doc. 85) is GRANTED.
13          IT IS FURTHER ORDERED that Sikorsky’s Motion to File Its Proposed
14   Findings of Fact and Conclusions of Law Under Seal (Doc. 89) is GRANTED.
15          Dated this 12th day of June, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
